Citation Nr: 1606072	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-01 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for degenerative joint disease (DJD) of the bilateral shoulders.

2. Entitlement to a rating in excess of 10 percent for DJD of the lumbar spine prior to July 3, 2014.

3. Entitlement to a rating in excess of 20 percent for DJD of the lumbar spine as of July 3, 2014.

4. Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.

5. Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to October 1970.

The matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of September 2010 and May 2014 of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the electronic claims file.

In January 2015, the Board remanded this case for further development and the Veteran was provided with new VA examinations assessing his DJD of the lumbar spine and bilateral shoulders in May 2015.  The Board is therefore satisfied there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

During the pendency of the appeal, a June 2015 rating decision increased the rating of DJD of the lumbar spine from 10 percent to 20 percent, effective from a July 3, 2014 VA examination.  Additionally, service connection was granted for radiculopathy of the left and right lower extremities (sciatica) as of May 5, 2015.  As those ratings are not the maximum allowable, these issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's DJD of the bilateral shoulders is related to active service.

2.  As of September 2, 2010, the Veteran's DJD of the lumbar spine was manifested by forward flexion to 70 degrees with no evidence of muscle spasm or guarding.

3.  As of July 3, 2014, the Veteran's DJD of the lumbar spine was manifested by forward flexion to 70 degrees with noted functional loss and functional impairment after repetitive use, with no evidence of muscle spasm or guarding.

4.  As of May 7, 2015, the Veteran's DJD of the lumbar spine was manifested by forward flexion to 80 degrees with noted pain on weight bearing causing functional loss, and muscle spasm resulting in abnormal gait or abnormal spinal contour.

5.  At no time has the Veteran's DJD of the lumbar spine resulted in limitation of forward flexion to 15 degrees or less, or anklysosis of the spine.

6.  During the entire period relevant on appeal, left lower extremity radiculopathy has not been manifested by more than mild incomplete paralysis of the sciatic nerve.

7.  During the entire period relevant on appeal, right lower extremity radiculopathy has not been manifested by more than mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for service connection DJD of the bilateral shoulders have been met. 38 U.S.C.A. § § 1131, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for a rating in excess of 10 percent have not been met for DJD of the lumbar spine prior to July 3, 2014.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.21, 4.71a, Diagnostic Codes 5003, 5242 (2015).

3.  The criteria for a rating in excess of 20 percent have not been met for DJD of the lumbar spine as of July 3, 2014.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.21, 4.71a, Diagnostic Codes 5003, 5242 (2015).

4.  The criteria for a rating in excess of 10 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8520 (2015).

5.  The criteria for a rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8720 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

Moreover, as the claim for service connection for DJD of the bilateral shoulders is granted, the Board finds that any further notification or development actions are unnecessary with regard to that claim.  In addition, the appeal of the ratings for DJD of the lumbar spine and radiculopathy of the right and left lower extremities are downstream issues, and additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2015); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations with respect to the Veteran's claims that occurred in September 2010, July 2014, and May 2015.  Thus, the Board finds that the VA has satisfied the duty to assist provisions of law with regards to the claims for increased ratings for DJD of the lumbar spine and radiculopathy of the right and left lower extremities.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection for Degenerative Joint Disease of the Bilateral Shoulders

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014 & Supp. 2015); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases, such as organic diseases of the nervous system, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014 & Supp. 2015); 38 C.F.R. 3.307, 3.309(a) (2015). 

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014 & Supp. 2015); 38 C.F.R. § 3.303(d) (2015).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his DJD of the bilateral shoulders resulted from an injury sustained during active service as a result of removing eighty bolts from an intake manifold.  In addition, the Veteran contends that the conditions of his neck and shoulders have existed since service.  While the Service Medical Records (SMRs) do not reflect treatment for this injury, they do show that in October 1968, the Veteran was treated for recurrent right shoulder pain dating from an "acute episode" in 1963.  

However, there is no medical evidence of bilateral shoulder disability during service or during the applicable presumptive period.  The earliest record concerning bilateral shoulder pain is a private medical record from Beckley Neurosurgical Clinic in 1990, in which the Veteran was treated for neck pain and "pain across his shoulders."  

At a May 2015 VA examination, the examiner did not find any evidence of a chronic condition dating back to service.  The examiner reviewed the Veteran's lay statements and reviewed the medical records and documentation.  Citing the Veteran's SMRs, physical labor occupation, history of post-service accidents and medical literature, the May 2015 VA examiner opined that the Veteran's DJD of the bilateral shoulders was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner opined that the causes of acromioclavicular joint arthritis in persons that use their arms or shoulders for extended periods, such as with the Veteran's past civilian occupations, result in in wear and tear of the overused joints.  Other risk factors cited are age and blunt force trauma resulting from a fall or accident.

While the September 2010 VA examination was deemed inadequate for improperly ignoring the Veteran's lay statements regarding continuity of symptomatology, the May 2015 VA examination supports many of the same conclusions reached.  The September 2010 VA examiner opined that the in-service right shoulder injury was acute and self-limited and the "current diagnosis of the bilateral shoulder condition is more likely a part of generalized degeneration due to age."  However, no rationale was provided with respect to this conclusion.

The record also contains a December 2014 VA treatment record in which the physician opines that, with regard to the right shoulder injury sustained in service, it is "as likely as not that his current bilateral shoulder symptoms and issues he has are directly related to that shoulder injury."  The December 2014 VA physician further states that due to the service-related right shoulder injury, the Veteran has had to over compensate with the use of his left shoulder over the years.  In addition, the record contains lay statements regarding the onset of the Veteran's bilateral shoulder disability and continuity of symptomatology since service, including the September 2010 VA examination , April 2010 statement in support of claim, January 2013 formal appeal (Form 9), September 2013 statement of accredited representative, July 2014 Travel Board Hearing, and December 2014 VA treatment record.

Based on its review of the record, the Board finds that the medical opinions are at least in equipoise with respect to whether the Veteran's DJD of the bilateral shoulders incurred in service.  Therefore, the Board will give the Veteran the benefit of the doubt, and find that service connection for DJD of the bilateral shoulders is warranted.  


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Degenerative Joint Disease of the Lumbar Spine

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2015).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2015). 

The General Formula provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2015). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2015).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2015). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2015).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2015).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  38 C.F.R. § 4.40 (2015).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).  Factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45 (2015).

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

The RO has rated the Veteran's back disability under Diagnostic Code 5242.  Other disabilities of the lumbosacral spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.  Diagnostic Code 5003 also provides ratings for arthritis.  38 C.F.R. § 4.71a (2015).  Diagnostic Code 5003 directs the rater to first determine if a rating is warranted under the criteria for limitation of motion and provides that if the amount of limitation of motion is non-compensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  A rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.

A September 2, 2010, VA range of motion testing for the thoracolumbar spine showed forward flexion to 70 degrees with pain and discomfort at the end point, extension to 30 degrees with discomfort at the end point, right and left lateral flexion to 30 degrees with discomfort at the end point, and right and left lateral rotation to 30 degrees with discomfort at the end point.  While the examiner noted an antalgic gait and mild scoliosis to the lumbar spine area, the examiner found "no evidence of paraspinal muscle spasm, tenderness, weakness, atrophy, or guarding to both his cervical and lumbar regions."

Therefore, the Board finds that a rating in excess of 10 percent for the period prior to July 3, 2014, is not warranted, as the evidence does not show forward flexion less than 60 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  As a result, the preponderance of the evidence is against the assignment of a higher rating for this period.  38 U.S.C.A. § 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, at a July 3, 2014 VA examination, the examiner did report muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour supporting a rating of 20 percent.  

The July 2014 range of motion testing for the thoracolumbar spine showed forward flexion to 70 degrees with painful motion beginning at 65 degrees, extension to 20 degrees with painful motion beginning at 15 degrees, right and left lateral flexion to 20 degrees with no objective evidence of painful motion, and right and left lateral rotation to 20 degrees with no objective evidence of painful motion.  The examination report also notes function loss and functional impairment after repetitive use due to less movement than normal, excess fatigability, pain on movement, instability of station, disturbance of locomotion, interference with sitting, standing and/or weight bearing, and lack of endurance.  The July 2014 VA examiner reported no ankyloses of the spine.

A May 2015 VA examination report shows constant-dull sharp pain in the lower back depending on movement.  The Veteran reported pain down both legs with the pain greater in the right leg than the left.  Range of motion for the thoracolumbar spine is listed as abnormal with testing showing forward flexion to 80 degrees, extension to 25 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 25 degrees.  The report also shows pain with weight bearing and the examiner reported that pain causes functional loss.  In addition, the examiner noted muscle spasm resulting in abnormal gait or abnormal spinal contour.  The May 2015 VA examiner reported no ankyloses of the spine.

The medical evidence of record shows that the Veteran has not exhibited a forward flexion of the thoracolumbar spine to 15 degrees or less, or ankyloses of the spine.  The Board has also considered pain on motion, but that pain and other functional limitation factors are not shown to have further limited the range of flexion to 15 degrees or less.  Therefore, the Board finds that the preponderance of evidence is against a rating in excess of 20 percent as of July 3, 2014.  38 U.S.C.A. § 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that neurological abnormalities were noted during the May 2015 VA examination.  As a result, the VA granted service connection for radiculopathy of the left and right lower extremities with an evaluation of 10 percent effective the date of the exam.  Those ratings are addressed below.

Finally, the Board notes that there is no mention of, or medical or lay evidence of, physician prescribed bed rest for the Veteran associated or due to the spine disability.  Thus, the Board finds that there is no evidence of any incapacitating episodes and therefore Diagnostic Code 5243 is not applicable. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 10 percent for DJD of the lumbar spine prior to July 3, 2014.  Additionally, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 20 percent for DJD of the lumbar spine as of July 3, 2014.  38 U.S.C.A. § 5107(b) (West 2014 & Supp. 2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Right and Left Lower Extremity Radiculopathy

A June 2015 rating decision granted service connection for left and right lower extremity radiculopathy (as neurological symptoms of the service-connected DJD of the lumbar spine pursuant to an examination conducted in connection with an increased rating claim), each rated 10 percent disabling, effective May 5, 2015.

The Veteran's DJD of the lumbar spine radiculopathy is rated under DCs 8520 and 8720 (for impairment of the sciatic nerve).  Incomplete paralysis of the sciatic nerve warrants a 10 percent rating when mild, a 20 percent rating when moderate, a 40 percent rating when moderately severe, and a 60 percent rating when severe, with marked muscular atrophy.  38 C.F.R. § 4.124a (2015).  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124 (2015).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in order to arrive at a decision regarding an increased rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6 (2015).

After careful review of the evidence, and with consideration of the benefit of the doubt doctrine, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for both the Veteran's left and right lower radiculopathy.

Specifically, a VA examination in May 2015 revealed that the Veteran complained of pain in his lower back and sometimes has numbness that radiates down his right leg.  This lack of sensitivity is also noted on examination and indicated as "decreased."  In addition, the Veteran reported moderate pain and numbness that goes down both legs, with pain down the right leg greater than the left.  Although the examiner found that the Veteran experienced radiating moderate pain bilaterally, he determined that the severity of the Veteran's radiculopathy was mild as to the right side, and "not effected" as to the left side.  The Board finds that a reasonable interpretation of this finding is that although the examiner noted moderate pain and numbness, the examiner did not find any indication of muscle involvement or limitation of movement that would be consistent a finding of an overall assessment of moderate or more severe incomplete paralysis. 

Accordingly, while the Veteran has been shown to exhibit some neurological impairment of his lower extremities, the record does not show, and the Board cannot conclude, that lower extremity radiculopathy more nearly approximates greater than mild impairment, warranting no more than 10 percent ratings under DCs 8520 and 8720.  Accordingly, a preponderance of the evidence is found to be against a finding of a rating in excess of 10 percent for either lower extremity.


Extraschedular Consideration

The Board has also considered whether an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2015).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that the Veteran's service-connected DJD of the lumbar spine, lower extremity radiculopathy, and other service-connected disabilities are adequately contemplated by the ratings currently assigned.  Consequently, the Board further finds that marked interference with the Veteran's employment and frequent hospitalizations are not shown.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which is not shown.  38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The Veteran has also not asserted that he was unemployable solely because of the DJD of the lumbar spine disability during this period.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to service connection for DJD of the bilateral shoulders is granted.

Entitlement to a rating in excess of 10 percent for DJD of the lumbar spine prior to July 3, 2014, is denied.

Entitlement to a rating in excess of 20 percent for DJD of the lumbar spine as of July 3, 2014, is denied.

Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity as of May 5, 2015, is denied.

Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity as of May 5, 2015, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


